 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 PROF-2013-S3 LEGAL TITLE TRUST V,                       Case No.: 2:17-cv-01790-APG-DJA

 4          Plaintiff                                           Order for Status Report

 5 v.

 6 SATICOY BAY LLC SERIES 6425
   EXTREME SHEAR, et al.,
 7
        Defendants
 8

 9         I ORDER the parties to file a joint status report regarding what, if anything, remains of

10 this case by November 19, 2019. Failure to do so will result in the dismissal of this case without

11 further notice.

12         DATED this 5th day of November, 2019.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
